DETAILED ACTION
Claims 1, 5, 14, and 15 are currently pending in this Office action.  Claim 5 is withdrawn as being directed to a non-elected invention.  Claims 2–4, 6–13, and 16–20 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous rejection of claims 1, 14, and 15 under 35 U.S.C. 103 as being unpatentable over Pfeiffer et al. (WO 2016/005357 A1, US 2017/0145187 A1 as English equivalent) in view of Hu et al. (CN 101407461 A, machine translation) is withdrawn in light of the amendment narrowing claim 1 by the exclusive transitional phrase “consisting of.”  This is because, while Pfeiffer teaches each of DINTP and DPHTP as terephthalate plasticizer and identifies diethylene glycol dibenzoate as a suitable further plasticizer, its plasticizer also requires an aliphatic dicarboxylic acid ester.  Pfeiffer at claim 27; [0072].  Amended present claim 1, however, excludes the aliphatic dicarboxylic acid ester.
	Applicant's remaining arguments filed 02/11/2022 have been fully considered but they are not persuasive.  Concerning the 103 rejections of claims 1 and 15 over Grass et al. (US 2013/0317153 A1; hereinafter “Grass ‘153”) in view of Hu, or alternatively over Grass (US 8329796 B2; hereinafter “Grass ‘796”) in view of Hu, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Page 4 of the remarks acknowledges that Hu teaches diethylene dibenzoate but argues that it “does not suggest the plasticizers of the composition ‘consist of’ those enumerated in claim 1.”  The same section further argues that Grass ‘153 and Grass in view of Hu or Grass ‘796 in view of Hu, not upon Hu or either Grass reference alone.  The original rejection provides that Grass ‘153 or Grass ‘796 each teach diisononyl terephthalate as claimed and explicitly teach further including dibenzoic esters of glycol as further plasticizer.  The rejections combine Hu therewith because Hu provides the motivation for selecting diethylene glycol dibenzoate as the further plasticizer.  Namely, Par. 4 of Hu teaches that diethylene glycol dibenzoate has good compatibility, cold resistance, anti-static performance, anti-pollution performance, outstanding thermal stability, low volatility, light resistance, discoloration resistance, and low toxicity and is a good substitute for phthalate plasticizers).    In sum, each Grass reference already teaches including dibenzoic esters of glycol as further plasticizer; Hu provides unambiguous motivation for specifically selecting diethylene glycol dibenzoate as the further plasticizer.  Thus, even as amended, claims 1 and 15 remain obvious under 103 over Grass ‘153 in view of Hu; or over Grass ‘796 in view of Hu.

Claim Objections
	The previous objection to claim 1 is withdrawn in light of the amendment correcting the same.
Claim 1 is objected to because of the following informalities:  the claim does not end with a period mark.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The previous rejection of claim 1 as containing new matter under 35 U.S.C. 112(a) is withdrawn in light of the amendment removing the unsupported subject matter.

Claim Rejections - 35 USC § 103
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grass et al. (US 2013/0317153 A1; hereinafter “Grass ‘153”) in view of Hu et al. (CN 101407461 A, machine translation).
	Grass ‘153 at claim 8 discloses a plasticizer for a polymer composition, the plasticizer comprising
diisononyl terephthalate (DINT) and a further plasticizer, where the ratio of the further plasticizer to DINT
is between 1:20 and 2:1. The further plasticizer may suitably be dibenzoic esters of glycols. [0025]. DINT

art phthalates. [0007], [0011], [0017]. The plasticizer is applicable to polyvinyl chloride (PVC) polymer
containing compositions.
	Grass ‘153 teaches dibenzoic esters of glycol as a suitable further plasticizer, but is silent as to
more particularly diethylene glycol dibenzoate as the same.
	Hu teaches that diethylene glycol dibenzoate is advantageous as a substitute plasticizer for prior
art phthalates, like DOP, in PVC and other plastics. [0004].   Diethylene glycol dibenzoate has good compatibility, cold resistance, anti-static performance, anti-pollution performance, outstanding thermal stability, low volatility, light resistance, discoloration resistance, and low toxicity.  Id.
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to
be useful for the same purpose, in order to form a third composition to be used for the very same
purpose.... [T]he idea of combining them flows logically from their having been individually taught in the
prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)
(Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-
dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ
186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture
comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that
the aforementioned components individually promote the formation of a nodular structure in cast iron.);
and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides
held prima facie obvious).
	Given that Grass ‘153 specifies dibenzoate glycol esters and the advantages of diethylene glycol
dibenzoate taught by Hu, it would have been obvious to a person having ordinary skill in the art at the
time of invention to select diethylene glycol dibenzoate as additional plasticizer due to its good compatibility, cold resistance, anti-static performance, anti-pollution performance, outstanding thermal stability, low volatility, light resistance, discoloration resistance, and low toxicity as compared to prior art
phthalate plasticizers.

Claims 1 and 15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Grass (US 8329796 B2; hereinafter “Grass ‘796”) in view of Hu et al. (CN 101407461 A, machine translation).
	Grass ‘796 is directed to diisononyl terephthalates, which are useful as an alternative plasticizer
for PVC to toxic prior art phthalate plasticizers like DEHP, DINP, or DIDP. Id. at col. 1, ll. 6–18, 58–62.
The diisononyl terephthalate can be prepared as a mixture with ester compounds as further plasticizers,
such as dibenzoic esters of glycols. col. 11, ll. 53-56, col. 12, l. 3. The proportion of diisononyl terephthalate is 25 to 85 weight percent relative to the total plasticizers, which corresponds to 75 to 15 weight percent of the further plasticizers. col. 12, ll. 18-22.
	Grass ‘796 teaches dibenzoic esters of glycol as a suitable further plasticizer, but is silent as to
more particularly diethylene glycol dibenzoate as the same.
	Hu teaches that diethylene glycol dibenzoate is advantageous as a substitute plasticizer for prior
art phthalates, like DOP, in PVC and other plastics. [0004].  Diethylene glycol dibenzoate has good compatibility, cold resistance, anti-static performance, anti-pollution performance, outstanding thermal stability, low volatility, light resistance, discoloration resistance, and low toxicity.  Id.
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to
be useful for the same purpose, in order to form a third composition to be used for the very same
purpose.... [T]he idea of combining them flows logically from their having been individually taught in the
prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)
(Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-
dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ
186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture
comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that
the aforementioned components individually promote the formation of a nodular structure in cast iron.);
and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides
held prima facie obvious).
	Given that Grass ‘796 specifies dibenzoate glycol esters and the shared advantages of diethylene
glycol dibenzoate taught by Hu, it would have been obvious to a person having ordinary skill in the art at
the time of invention to select diethylene glycol dibenzoate as additional plasticizer due to its good

stability, low volatility, light resistance, discoloration resistance, and low toxicity as compared to prior art
phthalate plasticizers.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The previous 103 rejection of claim 14 over Pfeiffer in view of Hu is withdrawn for the reasons discussed above.  Note also that Hu teaches that diethylene glycol dibenzoate is advantageous as a substitute plasticizer for prior art phthalates, like DOP, in PVC and other plastics, but differs from present claim 14 because it does not specifically also teach DPHTP.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763